 

Exhibit 10.3

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is made in Jerusalem this 2nd day of May
2018 (the “Effective Date”), by and between:

 

YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM, LTD.,
of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel
(“Yissum”), of the first part; and CANNA POWDER LTD, of 20 Raul Wallenberg, Tel
Aviv, Israel (the “Company”), of the second part; (each of Yissum and the
Company, a “Party”, and collectively the “Parties”)

 

WHEREAS: in the course of research conducted by Prof. Magdassi (the
“Researcher”), at the University (as defined in Section 1 below), the Researcher
developed technology of Powder Formulation of Cannaboid Oil as more fully
described in the patent application[s] [and patent[s]] listed in Appendix A
(collectively, the “Existing Patents); and     WHEREAS: pursuant to the
regulations of the University, the rights and title to all inventions, know-how
and the results of research created by scientists of the University vest solely
with Yissum, including the technology developed by the Researcher as aforesaid;
and     WHEREAS: the Company has represented to Yissum that (i) the Company is
experienced, or engages the appropriate experts who have experience in the
development of products in the Field similar to those to be based on the
inventions and the results of research that are the subject of this Agreement;
and (ii) either by itself or through third parties, it has the financial
capacity and the strategic commitment to facilitate the development, production,
marketing, sale and distribution of such products; and     WHEREAS: The Company
wishes to obtain a license from Yissum for the development and
commercialization, in the Field, of the inventions covered by the Existing
Patents, as well as the results of the research conducted under this Agreement;
and     WHEREAS: Yissum agrees to grant the Company such a license, all in
accordance with the terms and conditions of this Agreement.

 

NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1. Interpretation and Definitions

 

1.1. The preamble and appendices to this Agreement constitute an integral part
hereof and shall be read jointly with its terms and conditions.     1.2. In this
Agreement, unless otherwise required or indicated by the context, the singular
shall include the plural and vice-versa, the masculine gender shall include the
female gender, “including” or “includes” shall mean including, without limiting
the generality of any description preceding such terms and the use of the term
“or” shall mean “and/or” and any reference to the term “sale” shall include the
sale, lease, rental, or other disposal of any Product.     1.3. The headings of
the Sections in this Agreement are for the sake of convenience only and shall
not serve in the interpretation of the Agreement.

 

1

 

 

1.4. In this Agreement, the following capitalized terms shall have the meanings
appearing alongside them, unless provided otherwise:

 

  1.4.1. “Affiliate” shall mean any person, organization or other legal entity
which controls, or is controlled by, or is under common control with, the
Company. “Control” shall mean the holding of more than fifty percent (50%) of
(i) the equity, or (ii) the voting rights, or (iii) the right to elect or
appoint directors.         1.4.2. “Development Plan” shall mean the written plan
and timetable, a copy of which is attached to this Agreement as Appendix C, for
the development and the commercialization of Products, including specific
development milestones, prepared by the Company and approved by Yissum pursuant
to Section 5.1 below.         1.4.3. “Development Results” shall mean the
results of activities carried out by the Company or by third parties (other than
the Researcher and his/her team or any other University employee) at the
direction of the Company pursuant to the Development Plan or otherwise in
fulfillment of the Company’s obligations hereunder (including its development
obligations under Section 5 below), including any invention, patent or patent
application, product, material, method, discovery, composition, process,
technique, know-how, data, information or other result which do not form part of
the Licensed Technology, and further including any governmental or regulatory
filing submitted, or approval, license, registration, or authorization obtained,
by the Company, an Affiliate or Sublicensee in respect of the Products, as well
as any other information, data, material, results, devices and know-how arising
from the performance of the Development Plan.         1.4.4. “Field” shall mean
Powder Formulation of Cannaboid Oil.         1.4.5. “First Commercial Sale”
shall mean the first sale of a Product by the Company, an Affiliate or a
Sublicensee after the receipt of any required regulatory approval to market and
sell such Product. Notwithstanding the foregoing and for the avoidance of doubt,
sales of Products for the purposes of clinical trials or other testing prior to
a First Commercial Sale shall entitle Yissum to payment of consideration in
accordance with Sections.‎7.1 (Royalties) and‎7.2. (Sublicense Fee) of this
Agreement, but shall not be considered a First Commercial Sale.         1.4.6.
“Know-How” shall mean any non-public, proprietary, tangible or intangible
information, techniques, technology, practices, trade secrets, inventions,
methods, processes, knowledge, ancillary materials, results or devices (whether
patentable or not) developed by the Researcher, prior to the execution of this
Agreement, solely and directly related to the subject matter claimed in the
Existing Patents, and belonging to Yissum and described generally in Appendix A.
        1.4.7. “License” shall have the meaning set forth in Section 3.1 below.
        1.4.8. “Licensed Patents” shall mean (i) the Existing Patents, and any
patent application that claims priority therefrom; as well as (ii) all
divisions, continuations, continuations-in-part, re-examinations, reissues,
renewals, registrations, confirmations, substitutions, or extensions, including
European Supplementary Protection Certificates (“SPCs”) (within the meaning of
such term under Council Regulation (EU) No. 1768/92), and/or any other similar
statutory protection, and any provisional applications, national, regional, PCT
or similar applications and any and all patents issuing from, and patentable
inventions, methods, processes, and other subject matter disclosed or claimed
in, any or all of the foregoing.         1.4.9. “Licensed Technology” shall mean
the Know-How, the Research Results and the Licensed Patents.         1.4.10.
“Net Sales” shall mean:

 

  (a) the gross sales price invoiced for sales of Products by the Company, an
Affiliate or Sublicensee to a third party; or         (b) the fair market value
of non-monetary consideration received in connection with such sales; after
deduction of: (i) commercially reasonable discounts and return credits to the
extent actually taken by third parties; and (ii) sales taxes, including VAT paid
by customers for transfer in full to applicable tax authorities; provided that
such deductions shall be directly related to the sale of Products that were
awarded within the regular running of the business of the Company, Affiliate or
Sublicensee. For the sake of clarity, any payment or rebate received by the
Company, an Affiliate or Sublicensee from any governmental agency directly in
relation to the sales shall be considered as Net Sales.

 

2

 

 

In the event of sales of Products made through a distributor, or marketing agent
where the transfer to the distributor or marketing agent was made for a price
certain without the Company, Affiliate or Sublicensee being entitled to any
further compensation for such transfer based upon the price at which the
distributor or marketing agent sells Products to a third party, the sales made
by such distributor or marketing agent to a third party shall not be deemed
gross sales for the purposes of this Agreement. Rather, the gross sales shall be
the amounts invoiced for Products transferred to such distributor or marketing
agent by the Company, an Affiliate or Sublicensee.

 

In the event of sales or deductions not made at “arms-length”, then for the
purpose of calculation of Royalties (as defined below) to Yissum, Net Sales
shall be calculated in accordance with arms-length prices for sale of Products
to an independent third-party purchaser and arms-length deductions, to be
determined by the current market conditions, or in the absence of such
conditions, according to the assessment of an independent appraiser to be
selected by the Parties.

 

  1.4.11. “Product” shall mean any product, system, device, material, method,
process or service, the development, manufacture, provision or sale of which, in
whole or in part (i) uses, exploits, comprises, contains, improves upon or
incorporates the Licensed Technology or the Development Results or any part
thereof, or is otherwise covered thereby, or falls within the scope thereof, in
whole or in part, or uses the Licensed Technology or the Development Results as
a basis for subsequent modifications; or (ii) but for the License (as defined
below) would infringe any claim of a Licensed Patent.         1.4.12.
“Representatives” shall mean employees, researchers, officers, agents,
subcontractors, consultants, and/or any other person or entity acting on a
Party’s behalf.         1.4.13. “Researcher” shall mean Prof. Prof. Shlomo
Magdassi or such other person as determined and appointed from time to time by
Yissum to supervise and to perform the Research, if applicable.         1.4.14.
“Research Results” shall mean any inventions, products, materials, compounds,
compositions, substances, methods, processes, techniques, know-how, data,
information, discoveries and other results of whatsoever nature, discovered or
occurring in the course of, or arising from, the performance of the Research,
including any patent applications and patents (which shall be added to the list
of Licensed Patents set forth on Appendix A), information, material, results,
devices or know-how arising therefrom.         1.4.15. “Royalties” shall have
the meaning set forth in Section 7.3 below.         1.4.16. “Subcontracting
Agreement” shall mean (i) a bona fide subcontracting agreement with a
subcontractor in which the Company must grant the subcontractor the right to
make use of the Licensed Technology on behalf of the Company, and for which use
the Company is required to pay or otherwise compensate the subcontractor,
including, but not limited to, manufacturing or developing any of the Products
(or part thereof); or (ii) a bona fide arms-length research agreement, pursuant
to which an academic or research institution is engaged for the purpose of
performing research, on the Company’s behalf, for the development of any of the
Products (or part thereof); provided that in no event shall the consideration
(if any) therefor comprise any Products; and further provided that such
subcontracting agreement in (i) and (ii) above shall contain terms substantially
as protective in relation to the Licensed Technology, as the terms of this
Agreement; and the term “Subcontractor” shall be construed accordingly.        
1.4.17. “Sublicense” shall mean any grant by the Company or its Affiliates of
any of the rights granted under this Agreement or any part thereof; including
the right to develop, manufacture, market, sell or distribute the Licensed
Technology or any Product, for which grant the recipient of the Sublicense is
required to pay the grantor of the Sublicense (or the grantor’s related entity),
excluding a Subcontracting Agreement.

 

3

 

 

  1.4.18. “Sublicense Consideration” shall mean any proceeds or consideration or
benefit of any kind whatsoever, whether monetary or otherwise, that the Company
or an Affiliate may receive from a Sublicensee as a direct or indirect result of
the grant of a Sublicense or an option for a Sublicense and/or pursuant thereto,
including, without limitation, any amounts that are part of the consideration to
be received by the Company or an Affiliate but which are withheld at source by
the Sublicensee on account of tax owed by the Company or an Affiliate, except
amounts received by the Company which constitute royalties based on sales by
Sublicensees in respect of which the Company is required to pay Royalties to
Yissum.         1.4.19. “Sublicense Fees” shall have the meaning set forth in
Section 7.6 below.         1.4.20. “Sublicensee” shall mean any third party to
whom the Company or an Affiliate shall grant a Sublicense or an option for a
Sublicense. For the sake of clarity, Sublicensee shall include any other third
party (other than a Subcontractor) to whom such rights shall be transferred or
assigned, or who may assume control thereof by operation of law or otherwise.  
      1.4.21. “Territory” shall mean Worldwide.         1.4.22. “University”
shall mean The Hebrew University of Jerusalem and each of its branches.

 

2. Reserved

 

3. The License

 

3.1. Subject to the full performance by the Company of its obligations in
accordance with this Agreement, Yissum hereby grants the Company an exclusive
license to make commercial use of the Licensed Technology, in order to develop,
manufacture, market, distribute or sell a Product, all within the Field and the
Territory only, subject to and in accordance with the terms and conditions of
this Agreement (the “License”).     3.2. Notwithstanding the provisions of
Section 3.1, above, Yissum, on behalf of the University, shall retain the right
(i) to make, use and practice the Licensed Technology for the University’s own
research and educational purposes; (ii) to license or otherwise convey to other
academic and not-for-profit research organizations, the Licensed Technology for
use in non-commercial research; and (iii) to license or otherwise convey the
Licensed Technology to any third party for research or commercial applications
outside the Field.

 

4. Term of the License

 

The License shall expire, if not earlier terminated pursuant to the provisions
of this Agreement, on a country-by-country, Product-by-Product basis, upon the
later of: (i) the date of expiration in such country of the last to expire
Licensed Patent included in the Licensed Technology; (ii) the date of expiration
of any exclusivity on the Product granted by a regulatory or government body in
such country; or (iii) the end of a period of twenty (20) years from the date of
the First Commercial Sale in such country. Should the periods referred to in
Subsections (i) or (ii) expire in a particular country prior to the period
referred to in Subsection (iii), above, the license in that country or those
countries shall be deemed a license to the Know-How during such post-expiration
period.

 

Upon the expiration of the later of the periods set forth in Subsections (i)
through (iii) above (and provided that the License has not been terminated prior
thereto), the Company shall have a fully-paid non-exclusive license to the
Know-How, and the Company shall have an irrevocable option to obtain an
exclusive license to the Know-How by agreeing to pay Yissum fifty percent (50%)
of the consideration set forth in Section 7.3 and 7.6 below, in respect of Net
Sales and Sublicense Consideration received during the period of such license
which shall continue for a period of two (2) years after termination of the
later of the periods as referred to above and shall be renewed automatically for
additional successive two (2) year periods, unless the Company or Yissum
notifies the other Party in writing prior to the end of the then current two (2)
year period that it does not wish the license to be renewed as aforesaid.

 

4

 

 

5. Development and Commercialization

 

5.1. The Company undertakes, at its own expense, to use its best efforts to
carry out the development, regulatory, manufacturing and marketing work
necessary to develop and commercialize Products in accordance with the
Development Plan approved by Yissum, a copy of which is attached to this
Agreement as Appendix B. The Development Plan may be modified from time to time
by the Company as reasonably required in order to achieve the commercialization
goals set forth above, upon Yissum’s prior written approval, but without
derogating from the dates of the achievement of the Milestones set forth in this
Section 5. All terms and conditions of the License and this Agreement shall
apply to the modified Development Plan and subsequent Development Results.
Notwithstanding anything to the contrary contained herein, the Company
undertakes to meet all of the following milestones (the “Development
Milestones”) attached as Appendix B.     5.2. The Company shall at the request
of Yissum (i) provide Yissum with periodic written reports (“Development
Reports”) not less than once per every twelve (12) months concerning all
material activities undertaken in respect of the exercise of the License, (ii)
keep Yissum informed on a timely basis concerning all material activities and
changes to the Development Plan undertaken in respect of the exercise of the
License, and (iii) at Yissum’s request, from time to time, provide Yissum with
further information relating to the Company’s activities in exercise of the
License. The Development Reports shall include detailed descriptions of the
progress and results, if any, of: (a) the tests and trials conducted and all
other actions taken by the Company pursuant to the Development Plan, and a
summary of the Development Results and any other related work effected by the
Company or by any Affiliate or Sublicensee during the twelve (12) months period
prior to the report, (b) manufacturing, sublicensing, marketing and sales during
the six (6) months period prior to the report; (c) the Company’s plans in
respect of the testing, undertaking of trials or commercialization of Products
for the following twelve (12) months; and (d) projections of sales and marketing
efforts following the First Commercial Sale. Development Reports shall also set
forth a general assessment regarding the achievement of any milestones; the
projected – or actual – completion date of the development of a Product and the
marketing thereof; as well as a description of any corporate transaction
involving the Products or the Licensed Technology. If progress in respect of a
Product differs from that anticipated in its Development Plan or a preceding
Development Report, the Company shall explain, in its Development Report, the
reason therefor and shall prepare a modified Development Plan for Yissum’s
review and approval. The Company shall also make reasonable efforts to provide
Yissum with any reasonable additional data that Yissum requires to evaluate the
performance of the Company hereunder.     5.3. The Company shall pursue the
development and registration of all commercially reasonable indications or uses
of the Licensed Technology in the Field.     5.4. Upon completion of the
development of any Product, the Company undertakes to perform all commercially
reasonable actions necessary to maximize Net Sales of such Product on a regular
and consistent basis. Payments of the License Maintenance Fee as set forth in
Section ‎7 below, shall not release the Company from its obligation as stated in
this Section.     5.5. If the Company shall not meet the Development Milestones
or shall not commercialize the Products within a reasonable time frame, unless
such delay is caused by (i) the requirements of a regulatory or other
governmental authority; (ii) force majeure in accordance with Section 17.9,
below; or (iii) unless the Company and Yissum have agreed in writing to amend
the Development Plan, Yissum shall notify the Company in writing of the
Company’s failure to meet its obligations of diligence and shall allow the
Company six(6) months to cure such failure of diligence. The Company’s failure
to cure within such six (6) months period to Yissum’s reasonable satisfaction
shall be a material breach of this Agreement, entitling Yissum to immediate
termination under Section 15.2 below.     5.6. The Company shall perform all its
activities hereunder in accordance with all applicable laws and regulations, and
shall procure the receipt of all approvals and consents necessary for the
performance of its obligations hereunder.     5.7. The Company agrees to provide
Yissum and/or the University (for no consideration) a reasonable number of units
of any Product developed and/or manufactured under this Agreement, for academic
research purposes only.

 

5

 

 

6. Sublicenses

 

6.1. The Company shall only be entitled to grant a Sublicense after obtaining
Yissum’s written approval regarding the identity of the Sublicensee and all
material terms and conditions of the Sublicense, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the above, in case the
Sublicensee is a company with annual turnover from sales of more than $250MM the
approval of Yissum will not be required.     6.2. Upon submission of its request
to obtain the written consent of Yissum to a Sublicense, the Company shall fully
disclose and submit to Yissum all documentation relating to the Sublicense,
adequately disclose to Yissum any other business connection which it now has or
is in the process of forming with the Sublicensee which may reasonably effect
the decision of the Company regarding terms and conditions of the Sublicense;
and shall notify Yissum in writing, whether a proposed Sublicensee is an
Affiliate or is otherwise related to the Company. In addition, the Company shall
provide Yissum with an executed copy of the Sublicense within ten (10) days of
its execution. Any material amendments to a Sublicense shall be subject to
Yissum’s prior written approval, and shall be subject to the Company providing
Yissum with an executed copy of such amendment to the Sublicense within ten (10)
days of the execution of such amendment.     6.3. If the Company is unable or
unwilling to serve or develop a potential market or market territory for which
there is another party willing to be a Sublicensee, the Company shall, at
Yissum’s request, negotiate in good faith a Sublicense with such party.     6.4.
Any Sublicense shall be dependent on the validity of the License and shall
terminate upon termination of the License.     6.5. The Company shall ensure
that any Sublicense shall include material terms that require the Sublicensee to
comply with the terms of this Agreement, including, Section 14 below, the breach
of which terms shall be a material breach resulting in termination of the
Sublicense. In such an event, the Company undertakes to take all reasonable
steps to enforce such terms upon the Sublicensee, including the termination of
the Sublicense. In all cases, the Company shall immediately notify Yissum of any
breach of the material terms of a Sublicense, and shall copy Yissum on all
correspondence with regard to such breach.       Furthermore, in the context of
any Sublicense, the Company will obtain an agreement from the relevant
Sublicensee (i) that such Sublicensee may only use the Licensed Technology and
any related information received from the Company in connection with the further
development and/or commercialization of a Product pursuant to the terms of the
Sublicense agreement, and will keep same confidential; and (ii) naming Yissum as
a third party beneficiary with the right to directly enforce the use and
confidentiality provisions described in Subsection (i) above and the reporting
provisions set out in Sections 6.6 and 8.2 below.     6.6. Without derogating
from the generality of Section 6.5 above, the Company shall require each
Sublicensee to provide it with regular written royalty reports that include at
least the detail that the Company is required to provide pursuant to Section 8.2
below. Upon request, the Company shall provide such reports to Yissum.     6.7.
Any act or omission of the Sublicensee which is not promptly remedied by the
Company or the Sublicensee and which would have constituted a breach of this
Agreement by the Company had it been an act or omission of the Company, and
which the Company has not made best efforts to promptly cure, including
termination of the Sublicense, shall constitute a breach of this Agreement by
the Company.     6.8. For the avoidance of any doubt it is hereby declared that
under no circumstance whatsoever shall a Sublicensee be entitled to assign such
Sublicense or further Sublicense the License or any part thereof.     6.9. The
Company shall not be entitled to grant any rights whatsoever in respect of the
Licensed Technology or the Product to any third party, including rights of
distribution/distributorship, except by means of a Sublicense.

 

6

 

 

7. License Consideration

 

In consideration for the grant of the License, the Company shall pay Yissum the
following consideration during the term of the License as set forth in Section 4
above:

 

7.1. Royalties at a rate of Four percent (4%) of Net Sales (the “Royalties”).  
  7.2. Sublicense fees at a rate of twenty percent (20%) of Sublicense
Consideration.

 

8. Reports and Accounting

 

8.1. The Company shall give Yissum written notice of any (i) Sublicense
Consideration received; (ii) or First Commercial Sale made/     8.2. One (1)
month after the end of each calendar quarter commencing from the earlier of (i)
the First Commercial Sale; or (ii) the grant of a Sublicense or receipt of
Sublicense Consideration, the Company shall furnish Yissum with a quarterly
report (“Periodic Report”), certified as being correct by the chief financial
officer of the Company, detailing the total sales and Net Sales effected during
the preceding quarter, the total Sublicense Consideration received during the
preceding quarter and the total Royalties and Sublicense Fees due to Yissum in
respect of that period. Once the events set forth in Subsection (i) or (ii)
above, have occurred, Periodic Reports shall be provided to Yissum whether or
not Royalties and Sublicense Fees are payable for a particular calendar quarter.
The Periodic Reports shall contain full particulars of all sales made by the
Company, Affiliates or Sublicensees and of all Sublicense Consideration
received, including a breakdown of the number and type of Products sold,
discounts, returns, the country and currency in which the sales were made,
invoice dates and all other data enabling the Royalties and Sublicense Fees
payable to be calculated accurately.     8.3. On the date prescribed for the
submission of each Periodic Report, the Company shall pay the Royalties and
Sublicense Fees due to Yissum for the reported period. All payments under this
Agreement shall be computed and paid in US dollars, using the appropriate
foreign exchange rate reported by the Bank of Israel on the last working day of
the calendar quarter. Payment of value added tax or any other tax, charge or
levy applicable to the payment to Yissum of the consideration as detailed in
Section 7 above, shall be borne by the Company and added to each payment in
accordance with the statutory rate in force at such time. All payments made to
Yissum by an Israeli entity shall be made without the withholding of any taxes,
provided that Yissum shall supply such Israeli entity, at its request, with a
tax certificate indicating an official exemption from tax withholding for so
long as Yissum has such a certificate. For the avoidance of doubt, if Yissum
does not supply such certificate, the Israeli entity shall withhold taxes
according to applicable law. All other payments to Yissum by non-Israeli
entities shall be made without the withholding of any taxes. Payments may be
made by check or by wire transfer to the following account:

 

Name of Bank: Hapoalim

Bank Key: 12

Bank’s address: 1 Hamarpe Street, Jerusalem, Israel

Branch: Jerusalem Business Branch - 436

Bank account Number: 12-436-142-155001

Swift Code: POALILIT

IBAN: IL56-0124-3600-0000-0155-001 (for payment from Europe only)

 

8.4. The Company shall keep, and shall require its Affiliates and Sublicensees
to keep, full and correct books of account in accordance with applicable
Generally Accepted Accounting Principles as required by international accounting
standards enabling the Royalties and Sublicense Fees to be calculated
accurately. Starting from the first calendar year after the First Commercial
Sale, or the first grant of a Sublicense, whichever occurs first, an annual
report, authorized by a certified public accountant, shall be submitted to
Yissum within ninety (90) days of the end of each calendar year, detailing Net
Sales and Sublicense Consideration, Royalties and Sublicense Fees, both due and
paid (the “Annual Reports”). The Annual Reports shall also include the Company’s
sales and royalty forecasts for the following calendar year, if available.      
The Company shall, and shall require and cause its Affiliates and Sublicensees
to, retain such books of account for five (5) years after the end of each
calendar year during the period of this Agreement, and, if this Agreement is
terminated for any reason whatsoever, for five (5) years after the end of the
calendar year in which such termination becomes effective.

 

7

 

 

8.5. Yissum will either (i) allow the Company a credit against future Royalties
to be paid for Royalties previously paid on account of Net Sales, as
appropriate, that were reported as bad debts in the Company’s annual audited
financial statements; or (ii) if such bad debts are recorded by the Company in
its annual audited financial statement after the Company’s obligation to pay
Royalties has ceased, Yissum shall repay any Royalties received on account of
Net Sales that were reported as bad debts by the Company.     8.6. Yissum shall
be entitled to appoint not more than two (2) representatives who must be
independent certified public accountants or such other professionals as
appropriate (the “Auditors”) to inspect during normal business hours the
Company’s and its Affiliates’ books of account, records and other relevant
documentation to the extent relevant or necessary for the sole purpose of
verifying the performance of the Company’s payment obligations under this
Agreement, the calculation of amounts due to Yissum under this Agreement and of
all financial information provided in the Periodic Reports, provided that Yissum
shall coordinate such inspection with the Company or Affiliate (as the case may
be) in advance. In addition, Yissum may require that the Company, through the
Auditors, inspect during normal business hours the books of account, records and
other relevant documentation of any Sublicensees, to the extent relevant or
necessary for the sole purpose of verifying the performance of the Company’s
payment obligations under this Agreement, the calculation of amounts due to
Yissum under this Agreement and of all financial information provided in the
Periodic Reports, and the Company shall cause such inspection to be performed.
The Parties shall reconcile any underpayment or overpayment within thirty (30)
days after the Auditors deliver the results of the audit. Any underpayment shall
be subject to interest in accordance with the terms of Section 8.7 below. In the
event that any inspection as aforesaid reveals any underpayment by the Company
to Yissum in respect of any year of the Agreement in an amount exceeding five
percent (5%) of the amount actually paid by the Company to Yissum in respect of
such year, then the Company shall, in addition, pay the cost of such inspection.
    8.7. Any sum of money due Yissum which is not duly paid on time shall bear
interest from the due date of payment until the actual date of payment at the
rate of annual LIBOR plus five percent (5%) per annum accumulated on a monthly
basis.

 

9. Ownership

 

9.1. All right, title and interest in and to the Licensed Technology vest and
shall vest solely in Yissum, and the Company shall hold and make use of the
rights granted pursuant to the License solely in accordance with the terms of
this Agreement.     9.2. All rights in the Development Results shall be solely
owned by the Company, except to the extent that an employee of the University,
including, the Researcher, is considered an inventor of a patentable invention
arising from the Development Results, in which case such invention and all
patent applications and/or patents claiming such invention (“Joint Patents”)
shall be owned jointly by the Company and Yissum, as appropriate.     9.3. Upon
the execution of this Agreement, the Company shall execute the letter of
assignment attached to this Agreement as Appendix D concerning its interest in
any Joint Patents that will provide that such interest will be irrevocably
assigned to Yissum in the event that the Company is declared bankrupt, is
voluntarily or involuntarily dissolved, or otherwise ceases operations.

 

8

 

 

10. Patents

 

10.1. Within ten (10) days of the Effective Date, the Company shall reimburse
Yissum for all previous documented expenses and costs relating to the
registration and maintenance of the Licensed Patents listed in Appendix A.    
10.2. Yissum, in consultation with the Company, shall be responsible for the
filing, prosecution and maintenance of the Licensed Patents in the Territory, at
the Company’s expense (the “Ongoing Patent Expenses”). Each application and
every patent registration shall be made and registered in the name of Yissum or,
should the law of the relevant jurisdiction so require, in the name of the
relevant inventors and then assigned to Yissum. The Company agrees to have
Yissum’s patent counsel directly bill the Company for such expenses and shall
directly pay such bills in accordance with patent counsel’s directions.    
10.3. The Company undertakes and warrants that no amounts utilized by the
Company for such payment of Ongoing Patent Expenses or for the reimbursement of
Yissum’s past documented expenses and costs relating to the registration and
maintenance of the Licensed Patents listed in Appendix A will be (i) funding
provided by the Office of the Chief Scientist at the Israeli Ministry of
Economics (the “OCS”); (ii) funding that is earmarked as supplementary funding
(“mimun mashlim”) for an OCS approved project; or funding provided to the
Company from any other governmental or regulatory institution of the State of
Israel.     10.4. Notwithstanding the foregoing in Section 10.2, above, upon the
execution of this Agreement, the Company shall deposit with Yissum the amount of
US$5000 to secure the payment of the Ongoing Patent Expenses (the “Expense
Deposit”). Should the Company fail to pay any amounts due in connection with the
Ongoing Patent Expenses within thirty (30) days following receipt of Yissum’s
written request accompanied by a detailed account, Yissum shall be entitled pay
the unpaid expenses from the Expense Deposit. In the event that Yissum utilizes
some or all of the Expense Deposit as set forth in this Section, it shall so
notify the Company in writing. The Company shall be obligated to deposit with
Yissum an amount equal to the difference between US$5000 and the balance in the
Expense Deposit within thirty (30) days of its receipt of Yissum’s notice. Upon
termination or expiration of this Agreement, Yissum shall return to the Company
the nominal amount of any remaining Expense Deposit that will not be required to
cover Ongoing Patent Expenses for the period up until such termination or
expiration.     10.5. Subject to the above, the Parties shall consult and make
every effort to reach agreement in all respects relating to the manner of making
applications for and registering the patents, including the time of making the
applications, the countries where applications will be made and all other
particulars relating to the registration and maintenance of the Licensed
Patents. Notwithstanding the foregoing, Yissum reserves the sole right to make
all final decisions with respect to the preparation, filing, prosecution and
maintenance of such patent applications and patents.     10.6. The Parties shall
assist each other in all respects relating to the preparation of documents for
the registration of any patent or any patent-related right upon the request of
the other Party. Both Parties shall take all appropriate action in order to
assist the other to extend the duration of a Licensed Patent or obtain any other
extension obtainable under law, to maximize the scope of the protection afforded
by the Licensed Patents.     10.7. In the event that the Company is approached
by a patent examiner or attorney in connection with any matter that is the
subject matter of this Agreement, it shall give Yissum immediate notice of such
approach. The Company shall only reply to such approaches after consultation
with Yissum and subject to its consent.     10.8. The Company, shall mark, and
shall cause its Affiliates and Sublicensees to mark, all Products covered by one
or more of the Licensed Patents with patent numbers (or the legend “patent
pending”) applicable to such Product. The Company shall ensure that its
Sublicensee complies with the provisions of this Section.

 

9

 

 

10.9. If at any time during the term of this Agreement the Company decides that
it is undesirable, as to one or more countries, to file, prosecute or maintain
any patents or patent applications within the Licensed Patents, it shall give at
least ninety (90) days written notice thereof to Yissum, and upon the expiration
of the ninety (90) day notice period (or such longer period specified in the
Company’s notice) the Company shall be released from its obligations to bear the
expenses to be incurred thereafter as to such patent(s) or patent
application(s). As of such time, such patent(s) or application(s) shall be
removed from the Licensed Technology and Yissum shall be free to grant rights in
and to such patent(s) or patent application(s) in such countries to third
parties, without further notice or obligation to the Company, and the Company
shall have no rights whatsoever to exploit such patent(s) or patent
application(s) or the Know-How related thereto. Notwithstanding the foregoing,
the Company shall be required to bear the costs and expenses for filing,
prosecuting and maintaining the Licensed Patents in at least the following
jurisdictions: The United States, Canada, Japan, China, India, the United
Kingdom, Germany, France, Italy, Israel and Spain (the “Required
Jurisdictions”1). Should the Company fail to do so in the majority of the
Required Jurisdictions, Yissum shall be entitled to terminate this Agreement
after serving the Company with a 90 days advanced notice in which the Company
has not cured the above breach, and without any need to compensate the Company
in any manner.     10.10. Other than in the Required Jurisdictions, in which
Yissum shall file, prosecute diligently and maintain patents with the broadest
protection obtainable, the foregoing does not constitute an obligation,
representation or warranty, express or implied, on the part of Yissum that any
patent or patent registration application will indeed be made or registered or
be registerable in respect of the Licensed Technology or any part thereof, nor
shall it constitute an obligation, representation, or warranty, express or
implied, on the part of Yissum that a registered patent will be valid or afford
any protection. For the avoidance of doubt, nothing in this Agreement
constitutes an obligation, representation or warranty, express or implied, on
the part of Yissum regarding the validity of or the protection afforded by any
of the patents or patent registration applications detailed in Appendix A or
regarding the commercial exploitability or any other value of the Licensed
Technology or that the Licensed Technology will not infringe the rights of any
third party.

 

11. Patent Rights Protection

 

11.1. The Company and Yissum shall each inform the other promptly in writing of
any alleged infringements by a third party of the Licensed Patents in the
Territory, together with any available written evidence of such alleged
infringement.     11.2. To the extent permitted by applicable law, if the
Company, its Affiliate or any Sublicensee makes (directly or indirectly), any
assertion, application or claim, or initiates or supports (directly or
indirectly) any action or proceeding, that challenges the validity,
enforceability or scope of any of the Licensed Patents (“Challenge Proceeding”),
Yissum will have the right, at any time following the commencement of the
Challenge Proceeding, to terminate this Agreement and the Royalty rates
specified in this Agreement will be tripled with respect to Net Sales of
Products that are sold, leased or otherwise transferred during the course of
such Challenge Proceeding, and the percentage due to Yissum in respect of
Sublicense Consideration will be tripled with respect to Sublicense
Consideration during such period. If the outcome of such Challenge Proceeding is
a determination in favor of Yissum, (a) the Royalty rate with respect to Net
Sales of Products and the percentage due to Yissum with respect to Sublicense
Consideration will remain at such triple rate as aforesaid; and (b) Company will
reimburse Yissum for all expenses incurred by Yissum (including reasonable
attorneys’ fees and court costs) in connection with such Challenge Proceeding.
If the outcome of such Challenge Proceeding is a determination in favor of
Company, Company will have no right to recoup any Royalties or Sublicense Fees
paid before or during the course of such Challenge Proceeding.     11.3. The
Company, its Affiliate or Sublicensee shall have the first right in its own name
and at its own expense to initiate any legal action and enforce the Licensed
Patents against any infringement of such Licensed Patents. Before the Company,
its Affiliate or its Sublicensee commences an action with respect to any
infringement, the Company shall give careful consideration to the views of
Yissum in making its decision whether or not to initiate any legal action and,
if relevant, make these views known to its Affiliate or Sublicensee. The Company
shall, or, if relevant, shall ensure that its Affiliate or Sublicensee shall,
continuously keep Yissum apprised of all developments in the action and shall
continuously provide Yissum with full information and copies of all documents
relevant to the proceedings, including, all documents filed with the courts by
the parties to the legal action(s) and all correspondence with the other parties
to the proceedings, and shall seek Yissum’s input and approval on any
substantive submissions or positions taken in the litigation regarding the
scope, validity or enforceability of the Licensed Patents.

 

The parties will discuss and agree on the final list of the Required
Jurisdictions prior to signing the License Agreement.1

 

10

 

 

If Yissum shall determine that the legal actions taken by the Company may
adversely affect Yissum’s rights hereunder, Yissum shall be entitled to appoint
its own counsel to represent it in such litigation and the Company shall
reimburse Yissum its actual payments for such legal representation. If the
Company, its Affiliate or its Sublicensee elects to commence an action as
described above and Yissum is a legally indispensable party to such action
(being the registered owner of the infringed patent rights), Yissum, at the
Company’s expense, may be joined as a co-plaintiff, provided that all the
following conditions shall be fulfilled:

 

(a) the Company shall continuously provide Yissum with full information and
copies of all documents relevant to the proceedings, including, all documents
filed with the courts by the parties to the legal action(s) and all
correspondence with the other parties to the proceedings, as well as all drafts
of written submissions relating to such legal action that are sent to the
Company for review, and all Yissum’s comments in respect thereof will be taken
into account;

 

(b) any out of pocket expenses incurred by the Company or Yissum in connection
with such action(s), including all legal and litigation related fees and
expenses, all out of pocket expenses for external assistance required to comply
with any discovery or other motions and any costs or amounts awarded to the
counterparties in such action(s) shall be borne by the Company;

 

(c) if Yissum shall determine that a conflict of interest exists between the
Company and Yissum, Yissum shall be entitled, at its own expense, to appoint its
own counsel to represent it in such litigation and the Company shall make best
efforts to ensure that such counsel chosen by Yissum is fully informed and
receives all material necessary to adequately participate in such action; and

 

(d) the Company shall bear all costs, expenses and awards incurred by or awarded
against Yissum, with respect to any action filed against Yissum alleging that an
action initiated by the Company pursuant to the terms of this Section 11 was
anticompetitive, malicious, or otherwise brought for an improper purpose,
whether by a counterparty to such aforementioned action or by any third party.

 

If Yissum is not required by law to be joined as a co-plaintiff, Yissum, to the
extent permitted by law, and at its own cost, may elect to join the action as a
co-plaintiff at its own initiative and shall jointly control the action with the
Company, its Affiliate or its Sublicensee. Irrespective of whether Yissum joins
any such action as described above it shall provide reasonable cooperation to
the Company, its Affiliate or its Sublicensee. The Company shall reimburse
Yissum for any costs it incurs as part of an action brought pursuant to this
Section where Yissum has not elected to join the action as a co-plaintiff at its
own initiative.

 

11.4. If the Company, its Affiliate or its Sublicensee does not bring an action
against an alleged infringer pursuant to Section 11.3, above, or has not
commenced negotiations with said infringer for discontinuance of said
infringement within one hundred and eighty (180) days after learning of said
infringement, Yissum shall have the right, but not the obligation, to bring an
action for such infringement at its own expense, and retain all proceeds from
such action. If the Company has commenced negotiations with said infringer for
the discontinuance of said infringement within such one hundred and eighty (180)
day period, the Company shall have an additional period of ninety (90) days from
the end of the first one hundred and eighty (180) day period to conclude its
negotiations before Yissum may bring an action for said infringement.     11.5.
No settlement, consent judgment or other voluntary disposition of an
infringement suit may be entered without the consent of Yissum, which consent
shall not be unreasonably withheld, conditioned or delayed. For the avoidance of
doubt and notwithstanding anything to the contrary herein, should Yissum bring
an action as set forth in Section 11.4 above, it shall have the right to settle
such action by licensing the Licensed Technology, or part of it, to the alleged
infringer.     11.6. Any award or settlement payment resulting from an action
initiated by the Company pursuant to this Section ‎11 shall be utilized, first
to effect reimbursement of documented out-of-pocket expenses incurred by both
Parties in relation to such legal action, and thereafter shall be paid to the
Company and shall be deemed Sublicense Consideration received under this
Agreement, in respect of which Sublicense Fees shall be due to Yissum.     11.7.
If either Party commences an action and then decides to abandon it, such Party
will give timely notice to the other Party. The other Party may continue the
prosecution of the suit after both Parties agree on the sharing of expenses.    
11.8. The Company shall use its best efforts at its own expense to defend any
action, claim or demand made by any entity against the Company or Yissum in
connection with rights in the Licensed Technology, and shall indemnify and hold
harmless Yissum and the other Indemnitees (defined in Section 14.4 below) from
and against all losses, damages and expenses arising in such regard. Each Party
shall notify the other immediately upon learning of any such action, claim or
demand as aforesaid.

 

11

 

 

12. Confidentiality

 

12.1. For the purposes of this Agreement (i) “Yissum Confidential Information”
means this Agreement and the terms hereof and any and all reports, details,
data, formulations, solutions, designs, and inventions and other information
disclosed to the Company or any of its Representatives by Yissum or any of
Yissum’s Representatives in connection with the Licensed Technology, Yissum, the
University, the Researcher and other Representatives of Yissum and/or the
University, whether in written, oral, electronic or any other form, except and
to the extent that that any such information: (a) was known to the Company at
the time it was disclosed, other than by previous disclosure by or on behalf of
Yissum, as evidenced by the Company’s written records at the time of disclosure;
(b) is in the public domain at the time of disclosure or becomes part of the
public domain thereafter other than as a result of a violation by the Company or
any of its Representatives of the confidentiality obligations herein; (c) is
lawfully and in good faith made available to the Company by a third party who is
not subject to obligations of confidentiality with respect to such information;
or (d) is independently developed by the Company without the use of Yissum
Confidential Information, as demonstrated by documentary evidence; and (ii)
“Company Confidential Information” means this Agreement and the terms hereof and
any and all reports, details, data, formulations, solutions, designs, and
inventions and other information disclosed by or on behalf of the Company under
this Agreement, whether in written, oral, electronic or any other form, except
and to the extent that any such information: (a) was known to Yissum or the
University at the time it was disclosed, other than by previous disclosure by or
on behalf of the Company, as evidenced by Yissum’s or the University’s written
records at the time of disclosure; (b) is in the public domain at the time of
disclosure or becomes part of the public domain thereafter other than as a
result of a violation by Yissum or its Representatives of the confidentiality
obligations herein; (c) is lawfully and in good faith made available to Yissum
or the University by a third party who is not subject to obligations of
confidentiality with respect to such information; or (d) is independently
developed by Yissum or the University without the use of the Company
Confidential Information, as demonstrated by documentary evidence     12.2.
Yissum Confidential Information. The Company undertakes that during the term of
this Agreement and for a period of five (5) years subsequent thereto, it shall
maintain full and absolute confidentiality of and shall not use the Yissum
Confidential Information other than for the purposes of this Agreement. The
Company undertakes not to convey or disclose any of the Yissum Confidential
Information to any third party without the prior written permission of Yissum.
The Company shall be liable for its officers or employees or other
Representatives maintaining absolute confidentiality of and not using or
disclosing the Yissum Confidential Information except as expressly provided
herein. The Company shall treat such Yissum Confidential Information with the
same degree of care and confidentiality that it maintains or protect its own
confidential information, but in any event, no less than a reasonable degree of
care and confidentiality.     12.3. Notwithstanding the foregoing, the Company
may only disclose the Yissum Confidential Information:

 

  (a) to those of its Representatives who have a “need to know” such information
as necessary for the exercise of its rights and/or performance of its
obligations hereunder, provided that such Representatives are legally bound by
agreements which impose similar confidentiality and non-use obligations to those
set out in this Agreement. The Company shall be responsible for ensuring that
its Representatives abide by such undertakings of confidentiality; and        
(b) to any potential third party investor, including, any government, public
foundation and/or private foundation, in connection with seeking potential
funding for the Company, provided that such potential third party investor has
executed a confidentiality and non-use agreement which imposes similar
obligations to those set out in this Agreement; and         (c) to any competent
authority for the purposes of obtaining any approvals or permissions required
for the exercise of the License and/or the implementation of this Agreement, or
in the fulfillment of a legal duty owed to such competent authority (including a
duty to make regulatory filings or to comply with any other reporting
requirements); and

 

12

 

 

  (d) to the extent required to be disclosed under any law, rule, regulation,
court, or order of any competent authority, provided that the Company promptly
notifies Yissum thereof in order to enable Yissum to seek an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded to such information (with the Company’s assistance, if necessary), and
such disclosure shall be made to the minimum extent required.

 

12.4. The Company Confidential Information. Yissum undertakes that during the
term of this Agreement and for a period of five (5) years subsequent thereto, it
shall maintain in confidence, and shall not use the Company Confidential
Information other than for the purposes of this Agreement. Yissum undertakes not
to convey or disclose any of the Company Confidential Information to any third
party without the prior written permission of the Company. Yissum shall treat
such Company Confidential Information with the same degree of care and
confidentiality that each of them maintains and protects its own confidential
information, but in any event, no less than a reasonable degree of care and
confidentiality. Notwithstanding the foregoing, Yissum’s confidentiality
obligations pursuant to this Section 12 to the extent relating to the
Development Results shall terminate upon termination of this Agreement.    
12.5. Notwithstanding the foregoing, Yissum may only disclose the Company
Confidential Information:

 

  (a) to the University and to those of the Representatives of Yissum and/or the
University who have a “need to know” such information as necessary for the
exercise of Yissum’s rights and/or performance of Yissum’s obligations
hereunder, provided that such Representatives are legally bound by agreements
which impose similar confidentiality and non-use obligations to those set out in
this Agreement; and         (b) to any competent authority in connection with
the filing and prosecution of patent applications relating to the Licensed
Technology, or in the fulfillment of a legal duty owed to any competent
authority; and         (c) to the extent required to be disclosed under any law,
rule, regulation, court, or order of any competent authority, provided that
Yissum promptly notifies the Company thereof in order to enable the Company to
seek an appropriate protective order or other reliable assurance that
confidential treatment will be accorded to such information (with Yissum’s
assistance, if necessary), and such disclosure shall be made to the minimum
extent required.

 

12.6. The Company shall be responsible and liable to Yissum for any breach by
its Representatives, Affiliates, Subcontractors, Sublicensees and investors of
the undertakings of confidentiality set forth in this Section 12 as if such
breach were a breach by the Company itself.     12.7. Without prejudice to the
foregoing, the Company shall not mention the name of the University, Yissum or
the Researcher, unless required by law, in any manner or for any purpose in
connection with this Agreement, the subject of the Research or any matter
relating to the Licensed Technology, without obtaining the prior written consent
of Yissum.     12.8. Neither Party shall issue any press release or other media
statement regarding the execution, existence or terms of this Agreement or any
developments of the Licensed Technology without the prior written approval of
the other Party.     12.9. The provisions of this Section shall be subject to
permitted publications pursuant to Section 13 below.

 

13. Publications

 

13.1. Yissum shall ensure that no publications in writing, in scientific
journals or orally at scientific conventions relating to the Licensed
Technology, the Development Plan, the Development Results or the Product, which
are subject to the terms and conditions of this Agreement, are published by it
or the Researcher, without first seeking the consent of the Company.     13.2.
The Company undertakes to reply to any such request for publication by Yissum
within thirty (30) days of its receipt of a request in connection with the
publication of articles in scientific journals, and within seven (7) days of its
receipt of a request in connection with article abstracts. The Company may only
decline such a request upon reasonable grounds, which shall be fully detailed in
writing, requiring the postponement of such publication because it contains
patentable subject matter for which patent protection should be sought, or the
removal of any Company Confidential Information.

 

13

 

 

13.3. Should the Company decide to object to publication as provided in
sub-Section 13.2, the publication shall be postponed for a period of not more
than three (3) months from the date the publication was sent to the Company, to
enable the filing of an appropriate patent application, or until the removal of
the Company Confidential Information. Thereafter, the publication will
automatically be permitted.     13.4. The provisions of this Section 13 shall
not prejudice any other right, which Yissum has pursuant to this Agreement or at
law.     13.5. For the avoidance of doubt, the prohibitions with respect to
disclosure and publication set out in Sections 12 and 13 shall not apply to
internal research and educational activities at the University for the
Researcher and University employees provided that such persons are subject to
written obligations of confidentiality substantially similar to those set forth
in Section 12.

 

14. Liability and Indemnity

 

14.1. TO THE EXTENT PERMITTED BY THE APPLICABLE LAW, YISSUM MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO
THE LICENSED TECHNOLOGY. IN PARTICULAR, YISSUM MAKES NO EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE
USE OF THE LICENSED TECHNOLOGY WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER RIGHTS OF ANY THIRD PARTY. IN ADDITION, NOTHING IN THIS
AGREEMENT MAY BE DEEMED A REPRESENTATION OR WARRANTY BY YISSUM AS TO THE
VALIDITY OF ANY OF THE LICENSED PATENTS OR THEIR REGISTRABILITY OR OF THE
ACCURACY, SAFETY, EFFICACY, OR USEFULNESS, FOR ANY PURPOSE, OF THE LICENSED
TECHNOLOGY. YISSUM HAS NO OBLIGATION, EXPRESS OR IMPLIED, TO SUPERVISE, MONITOR,
REVIEW OR OTHERWISE ASSUME RESPONSIBILITY FOR THE PRODUCTION, MANUFACTURE,
TESTING, MARKETING OR SALE OF ANY PRODUCT. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NEITHER YISSUM NOR THE RESEARCHER, NOR THE UNIVERSITY, NOR THE
REPRESENTATIVES OF YISSUM AND/OR OF THE UNIVERSITY SHALL HAVE ANY LIABILITY
WHATSOEVER TO THE COMPANY OR TO ANY THIRD PARTY FOR OR ON ACCOUNT OF ANY INJURY,
LOSS, OR DAMAGE, OF ANY KIND OR NATURE WHETHER DIRECT OR INDIRECT, SUSTAINED BY
THE COMPANY OR BY ANY THIRD PARTY, FOR ANY DAMAGE ASSESSED OR ASSERTED AGAINST
THE COMPANY, OR FOR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON THE COMPANY
OR ANY OTHER PERSON OR ENTITY, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN
CONNECTION WITH OR RESULTING FROM THIS AGREEMENT AND/OR THE EXERCISE OF THE
LICENSE, INCLUDING, (i) THE PRODUCTION, MANUFACTURE, USE, PRACTICE, LEASE, OR
SALE OF ANY PRODUCT; (ii) THE USE OF THE LICENSED TECHNOLOGY; OR (iii) ANY
ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY OF THE
FOREGOING.     14.2. IN NO EVENT SHALL YISSUM, THE RESEARCHER, THE UNIVERSITY,
OR THE REPRESENTATIVES OF YISSUM AND/OR OF THE UNIVERSITY BE LIABLE TO THE
COMPANY OR ANY OF ITS AFFILIATES OR TO ANY THIRD PARTY FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, LOST
PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY THE COMPANY OR ITS
AFFILIATES OR ANY THIRD PARTY, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE OR TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.    
14.3. The Company shall be liable for any loss, injury or damage whatsoever
caused directly or indirectly to or suffered by its employees or any
Representatives of Yissum or the University (including the Researcher and
his/her team), or to any third party by reason of the Company’s acts or
omissions pursuant to this Agreement or by reason of any use made by the
Company, its Representatives, Affiliates, Subcontractors, and the Sublicensees
and their respective business associates and customers of the Licensed
Technology, the Development Results or any Product or exercise of the License.

 

14

 

 

14.4. The Company undertakes to compensate, indemnify, defend and hold harmless
Yissum, the University, and any of their respective Representatives (including
the Researcher and his/her team) (herein referred to jointly and severally as
“Indemnitees”) from and against any claim, investigation or liability including,
product liability, damage, loss, costs and expenses, including legal costs,
attorneys’ fees and litigation expenses, incurred by or imposed upon the
Indemnitees by reason of any acts or omissions of the Company, its
Representatives, Affiliates, Subcontractors, and the Sublicensees, or which
derive from the development, manufacture, marketing, sale, use or other
exploitation, or sublicensing (as applicable) of any Product, or Licensed
Technology, or the exercise of the License.       The Company shall ensure that
its Sublicensees shall provide undertakings of indemnification which shall also
be given also in favor of, and shall be actionable by Yissum, the University and
any director, officer or employee of Yissum or of the University, and by the
Researcher.     14.5. As of the Effective Date, the Company shall procure and
maintain, at its sole cost and expense, policies commensurate with industry
standard of similar size and stage businesses. Such policy shall name the
Indemnitees as additional insureds. The policy or policies so issued shall
include a “cross-liability” provision pursuant to which the insurance is deemed
to be separate insurance for each named insured (without right of subrogation as
against any of the insured under the policy, or any of their representatives,
employees, officers, directors or anyone in their name). Such comprehensive
general liability insurance shall provide (i) product liability coverage and
(ii) broad form contractual liability coverage for the Company’s indemnification
obligations under this Section 14. If the Company elects to self-insure all or
part of the limits described above (including deductibles or retentions which
are in excess of a $250,000 annual aggregate), such self-insurance program shall
include assets or reserves which have been actuarially determined for the
liabilities associated with this Agreement and must be reasonably acceptable to
Yissum. /       The minimum amounts of insurance coverage required above shall
not be construed to create a limit of the Company’s liability with respect to
its indemnification obligations under this Section 14.     14.6. The Company
shall provide Yissum with written evidence of such insurance upon request. The
Company shall provide Yissum with written notice at least fifteen (15) days
prior to the cancellation, non-renewal or material change in such insurance. If
the Company does not obtain replacement insurance providing comparable coverage
within such fifteen (15) day period, Yissum shall have the right to terminate
this Agreement effective at the end of such fifteen (15) day period without
notice or any additional waiting periods.     14.7. The Company shall maintain,
at its own expense, liability insurance as set forth in Section 14 above, beyond
the expiration or termination of this Agreement as long as a Product relating to
or developed pursuant to this Agreement is being commercially distributed or
sold by the Company, an Affiliate or a Sublicensee, and thereafter as required
by applicable laws.

 

15. Termination of the Agreement

 

15.1. Unless otherwise agreed by the Parties in writing, this Agreement shall
terminate upon the occurrence of the later of the following: (i) the date of
expiry of the last of the Licensed Patents anywhere in the Territory; (ii) the
date of expiration of the last exclusivity on a Product granted by a regulatory
or government body within the Territory; (iii) the expiry of a continuous period
of twenty (20) years during which there shall not have been a First Commercial
Sale of any Product in any country in the Territory; and (iv) if the Company
elects to obtain an exclusive license to the Know-How pursuant to Section 4
above - the date of expiry of the period of such exclusive license.     15.2.
Without prejudice to the Parties’ rights pursuant to this Agreement or at law,
either Party may terminate this Agreement by written notice to the other in any
of the following cases:

 

  15.2.1. immediately upon such written notice, if: (i) the other Party passes a
resolution for voluntary winding up or a winding up application is made against
it and not set aside within ninty (90) days; or (ii) a receiver or liquidator is
appointed for the other Party; or (iii) the other Party enters into winding up
or insolvency or bankruptcy proceedings. Each of the Parties undertakes to
notify the other within seven (7) days if any of the abovementioned events
occur; or

 

15

 

 

  15.2.2. upon breach of this Agreement, where such breach has not been remedied
within forty five (45) days from the breaching Party’s receipt of written notice
from the non-breaching Party requiring such remedy.

 

15.3. In addition to the above, and without prejudice to Yissum’s rights
pursuant to this Agreement or at law, Yissum shall be entitled to terminate this
Agreement immediately upon written notice to the Company in the following
circumstances:

 

  15.3.1. non-performance or a delay of more than 6 months in the performance of
the Development Plan;         15.3.2. failure or a delay of more than six (6)
months in meeting the Development Milestones as provided in Section 5 above;    
    15.3.3. if an attachment is made over the Company’s assets or if execution
proceedings are taken against the Company and the same are not set aside within
sixty (60) days of the date the attachment is made or the execution proceedings
are taken or the Company seeks protection under any laws or regulations, the
effect of which is to suspend or impair the rights of any or all of its
creditors, or to impose a moratorium on such creditors and such act is not
cancelled within sixty (60) days of the performance thereof;         15.3.4.
uncured lapse of insurance coverage under Section 14 above;         15.3.5.
failure to defend against third party claims as required under Section ‎11
above;         15.3.6. if the Company, its Affiliate or a Sublicensee initiates,
supports or makes a Challenge Proceeding as detailed in Section 11.2 above; or  
      15.3.7. acts or omissions by the Company, or lack of sufficient funding,
which indicate that the Company is not diligently developing or commercializing
the Licensed Technology.

 

15.4. Upon termination of this Agreement for any reason other than the
expiration of its term, the License shall terminate, the Licensed Technology and
all rights included therein shall revert to Yissum, and Yissum shall be free to
enter into agreements with any other third parties for the granting of a license
or to deal in any other manner with such right as it shall see fit at its sole
discretion.       The Company shall return or transfer to Yissum, within
fourteen (14) days of termination of the License, all material, in soft or hard
copy, relating to the Licensed Technology or Products connected with the
License, and it may not make any further use thereof. In case of termination as
set out herein, the Company will not be entitled to any reimbursement of any
amount paid to Yissum under this Agreement. Yissum shall be entitled to conduct
an audit in order to ascertain compliance with this provision and the Company
agrees to allow access to Yissum or its representatives for this purpose.    
15.5. The Company will prepare and present all regulatory filings necessary or
appropriate in any country and will obtain and maintain any regulatory approval
required to market Products in any such country, at all its own expense. Company
will solely own all right, title and interest in and to all such regulatory
approvals and filings; provided, however, that (1) Company will provide copies
thereof to Yissum on an on-going basis; and (2) without derogating from
Company’s assignment undertaking in this Section 15.5 below, upon termination of
the License (in whole or in part), Company agrees that Yissum shall have the
right, on its own or via third parties, to reference, cross-reference, review,
have access to, incorporate and use all documents and other materials filed by
or on behalf of Company and its Affiliates with any regulatory authority in
furtherance of applications for regulatory approval in the relevant country with
respect to Products.

 

16

 

 

  Upon the termination of the Agreement for any reason other than the expiration
of its term or due to an uncontested, uncured breach by Yissum (as set forth in
Section 15.2.2 above), the Company shall transfer and assign to Yissum all of
the Development Results and any information and documents, in whatever form,
relating thereto, including any data, results, regulatory information (including
applications, registrations, licenses, authorizations, approvals and all
clinical studies, tests, and manufacturing batch records relating to a Product,
and all data contained in any of the foregoing) and files that relate to the
Licensed Technology or the Product(s) (collectively, the “Assigned Development
Results”). The Company shall fully cooperate with Yissum to effect such transfer
and assignment and shall execute any document and perform any acts required to
do so.       Without derogating from the force and effect of the foregoing
assignment undertaking, the Parties acknowledge and agree that if under
applicable law the aforesaid assignment undertaking will not be fully
enforceable, then the part (if any) of such undertaking which is enforceable
shall remain in full force and effect, and the part (or whole) which is not
enforceable shall be automatically replaced with an irrevocable grant by the
Company to Yissum, binding upon all of the Company’s acquirers, successors and
assignees, of an unrestricted, perpetual, irrevocable, worldwide, royalty-free,
license to use, exploit, transfer and sublicense (on a multi-tier basis) the
Assigned Development Results, for any and all purposes and uses. To the extent
permitted by applicable law, such license will be exclusive.      
Notwithstanding anything to the contrary in Section 11 (Confidentiality) or
elsewhere in this Agreement, Yissum (on its own or via third parties) shall be
entitled to freely exploit the Assigned Development Results without any
obligation of confidentiality to the Company.     15.6. Notwithstanding the
foregoing, neither the termination of this Agreement for any reason nor the
expiration of the License shall release the Company from its obligation to carry
out any financial or other obligation which it was liable to perform prior to
the Agreement’s termination or the License’s expiration. In the event that the
Company terminates this Agreement, it shall be required to continue paying all
Ongoing Patent Expenses for those Licensed Patents in existence on the date of
notice of such termination, including expenses incurred by reason of
examinations and extensions, for twelve (12) months following the effective date
of such termination.       In addition, Sections 7, 8, 9, 12, 14, 15, 16 and 18
shall survive the termination of this Agreement to the extent required to
effectuate the intent of the Parties as reflected in this Agreement.

 

16. Law

 

16.1. The provisions of this Agreement and everything concerning the
relationship between the Parties in accordance with this Agreement shall be
governed exclusively by Israeli law without application of any conflict of law
principles that direct that the laws of another jurisdiction apply and
jurisdiction shall be granted to the competent court in Jerusalem exclusively,
except that Yissum may bring suit against the Company in any other jurisdiction
outside the State of Israel in which the Company has assets or a place of
business. The Company undertakes not to object to the enforcement against it of
writs and decisions issued by any other jurisdiction outside the State of Israel
under such circumstances. The Company hereby waives any immunity it may have
against enforcement of any judgment so obtained against it by Yissum and waives
any rights or claims that it may have with respect to forum non-conveniens.    
16.2. Each Party agrees that any breach or threatened breach of the terms and
conditions of this Agreement governing confidentiality or the exploitation and
use of the Licensed Technology may cause irreparable harm, that may be difficult
to ascertain and that monetary damages may not afford an adequate remedy.
Accordingly, in addition to all other rights and remedies that may be available
to the non-breaching Party under this Agreement or by law, such Party shall be
entitled to seek, in the courts and under the law mutually agreed to in Section
16.1 above, injunctive relief without proof of damages.

 

17

 

 

17. Miscellaneous

 

17.1. Relationship of the Parties. It is hereby agreed and declared between the
Parties that they shall act in all respects relating to this Agreement as
independent contractors and there neither is nor shall there be any
employer-employee or principal-agent relationship or partnership relationship
between the Company (or any of its employees) and Yissum. Each Party will be
responsible for payment of all salaries and taxes and social welfare benefits
and any other payments of any kind in respect of its employees and officers,
regardless of the location of the performance of their duties, or the source of
the directions for the performance thereof.     17.2. Assignment. No Party may
transfer or assign or endorse its rights, duties or obligations pursuant to this
Agreement to another, without the prior written consent of the other Parties,
which consent shall not be unreasonably denied, conditioned or delayed.    
17.3. No waiver. No waiver by any Party, whether express or implied, of its
rights under any provision of this Agreement shall constitute a waiver of such
Party’s rights under such provisions at any other time or a waiver of such
Party’s rights under any other provision of this Agreement. The failure or delay
of a Party to claim the performance of an obligation of another Party shall not
be deemed a waiver of the performance of such obligation or of any future
obligations of a similar nature.     17.4. Representation by Legal Counsel. Each
Party represents that it has been represented by legal counsel in connection
with this Agreement and acknowledges that it has participated in drafting this
Agreement. In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption shall exist or be implied
against the Party which drafted such terms and provisions.     17.5. Legal
Costs. Each Party shall bear its own legal expenses involved in the negotiation
and drafting of this Agreement.     17.6. Disclosure of Agreements with
Researcher. The Company shall disclose to Yissum any existing agreement or
arrangement of any kind with the Researcher and or any representative of the
Researcher, and shall not enter into any such agreement or arrangement without
the prior written consent of Yissum.     17.7. Taxes. Monetary amounts mentioned
in this agreement do not include value added tax (“VAT”), or any duties or other
taxes. Each Party shall itself be responsible to pay the taxes for which it is
liable under the law.     17.8. Severability. The provisions of this Agreement
are severable and, in the event that any one or more of the provisions or part
of a provision contained in this Agreement shall, for any reason, be held by any
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement; but such provision
shall be modified as set out below and the balance of this Agreement shall be
interpreted as if such provision were so modified. The Parties shall negotiate
in good faith in order to agree on the terms of an alternative provision which
complies with applicable law and achieves, to the greatest extent possible, the
same effect as would have been achieved by the invalid, illegal or unenforceable
provision. In the event that the Parties fail to agree within thirty (30) days,
the head of the Israeli Bar Association (on his/her own or via a representative
that he/she appoints) (“Deciding Expert”) will determine the text of the
alternative provision, and each Party shall bear its own costs and the Parties
shall equally bear the fees and expenses of the Deciding Expert. Each Party
agrees that the determination of the Deciding Expert will be non-appealable,
final and binding.     17.9. Force Majeure. Neither Party shall be held liable
or responsible to the other Party nor be deemed to have defaulted under or
breached the Agreement for failure or delay in fulfilling or performing any term
of this Agreement to the extent, and for so long as, such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party and without fault of such Party, including fires, earthquakes, floods,
embargoes, wars, acts of war (whether war is declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances (except
of such Party’s personnel), acts of God or acts, omissions or delays in acting
by any governmental authority provided that the nonperforming Party uses
commercially reasonable efforts to avoid or remove such causes of nonperformance
and continues performance under this Agreement with reasonable dispatch whenever
such causes are removed. The Party affected by such circumstances shall promptly
notify the other Party in writing when such circumstances cause a delay or
failure in performance and when they cease to do so.

 

18

 

 

17.10. Counterparts. This Agreement may be executed in any number of
counterparts (including counterparts transmitted by facsimile and by electronic
mail), each of which shall be deemed an original, but all of which taken
together shall be deemed to constitute one and the same instrument.     17.11.
Binding Effect. This Agreement shall be binding upon the Parties once executed
by both Parties and shall enter into force and become effective as of the later
of the signature dates.     17.12. Entire Agreement. This Agreement constitutes
the full and complete agreement between the Parties and supersedes any and all
agreements or understandings, whether written or oral, concerning the subject
matter of this Agreement, and may only be amended by a document signed by both
Parties.

 

18. Notices

 

All notices and communications pursuant to this Agreement shall be made in
writing and sent by facsimile, electronic mail or by registered mail or served
personally at the following addresses:

 

To Yissum at:

 

Yissum Research Development Company

of The Hebrew University of Jerusalem Ltd.

P.O. Box 39135,

Jerusalem 91390

Israel

Facsimile: 972-2-6586689

Email: bob.trachtenberg@yissum.co.il

 

To the Company at:

20 Raul Wallenberg,

Tel -Aviv, Israel 6971916

Facsimile: ______________

Email: ______________

 

or such other address furnished in writing by one Party to the other. Any notice
served personally shall be deemed to have been received on the day of service,
any notice sent by registered mail as aforesaid shall be deemed to have been
received seven (7) days after being posted by prepaid registered mail. Any
notice sent by facsimile or electronic mail shall be deemed to have been
received by the next business day after receipt of confirmation of transmission
(provided that any notice terminating this Agreement which is sent by electronic
mail shall be followed by a notice sent in any other manner provided herein).

 

19

 

 

IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS

 

YISSUM   THE COMPANY           By:                               By:
                           Name:     Name:   Title:     Title:   Date:     Date:
 

 

I the undersigned, Prof. Shlomo Magdassi, have reviewed, am familiar with and
agree to all of the above terms and conditions. I hereby undertake to cooperate
fully with Yissum in order to ensure its ability to fulfill its obligations
hereunder, as set forth herein.

 

      Prof Shlomo Magdassi   Date signed

 

20

 

 

Appendix A

 

LICENSED PATENTS

 

KNOW-HOW

 

YISSUM   THE COMPANY           By:                            By:
                           Name:     Name:   Title:     Title:   Date:     Date:
 

 

21

 

 

Appendix B-1

 

THE DEVELOPMENT PLAN

 

[ex10-3_001.jpg]

 

YISSUM   THE COMPANY           By:                  By:                  Name:  
  Name:   Title:     Title:   Date:     Date:  

 

22

 

 

Appendix D

 

JOINT PATENT ASSIGNMENT LETTER

 

ASSIGNMENT AGREEMENT

Made as a Deed

 

This ASSIGNMENT AGREEMENT (the “Agreement”) is made this __ day of ______, 20__,
by and between Yissum Research Development Company of The Hebrew University of
Jerusalem Ltd., Hi-Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem,
Israel on the one hand (“Yissum”) and Canna Powder ltd, of 20 Raul Walenberg,
Tel-Aviv; on the other hand (the “Company”). Yissum and the Company shall be
referred each as a “Party”, and together as the “Parties”.

 

WHEREAS, on May 2, 2018, the Parties signed a Research Agreement and License
Agreement (collectively, the “R&L Agreement”), according to which the Company
received, among other things, a License to the Licensed Patents; and    
WHEREAS, pursuant to the R&L Agreement, certain inventions have been or
shall/may be registered jointly in the name of Yissum and the Company and shall
be regarded as Joint Patents; and     WHEREAS, the Parties have agreed that,
upon the occurrence of certain Events (as defined below), the Company shall
assign and transfer to Yissum its title and ownership in and to the Joint
Patents and thereafter Yissum shall become the sole and exclusive owner of such
Joint Patents; all in accordance with the terms and conditions of this
Agreement;

 

NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1. Preamble

 

  1.1 The recitals hereto constitute an integral part hereof.         1.2 The
headings of the sections in this Agreement are for the sake of convenience only
and shall not serve in the interpretation of the Agreement.         1.3 All
capitalized terms not defined herein shall have the meaning ascribed to such
terms in the R&L Agreement.         1.4 In this Agreement the following
expressions shall have the meanings appearing alongside them, unless the context
otherwise requires:

 

“Effective Date” shall mean the date of occurrence of the earliest of the
Events.

 

“Event(s)” shall mean a situation in which: (i) the Company passes a resolution
for voluntary winding up or a winding up application is made against it and not
set aside within sixty (60) days; or (ii) a receiver or liquidator is appointed
for the Company; or (iii) the Company enters into winding up or insolvency or
bankruptcy proceedings; or (iv) the Company ceases operations; or (v) a Joint
Patent has become a Relinquished Patent.

 

“Intellectual Property Rights” shall mean any and all rights relating to
intellectual property, including without limitation, all inventions, patents and
patent applications, including all re-issuances, continuations,
continuations-in-part, divisions, revisions, extensions and re-examinations
thereof.

 

“Relinquished Patent” shall mean a Joint Patent for which the Company fails to
pay the expenses of the filing, prosecution, maintenance or any activity
required by the patent office, relating thereto.

 

2. Assignment of Joint Patents.

 

  2.1 Upon the Effective Date, the Company shall assign, convey and transfer to
Yissum, its successors and assigns, the entire right, title and interest in and
to any Joint Patent(s), including all Intellectual Property Rights therein, and
all rights and benefits under any applicable law, treaty or convention.
Notwithstanding the foregoing, in case the Event relates solely to a
Relinquished Patent, the aforementioned assignment shall relate only to such
Relinquished Patent.         2.2 Subsequent to an assignment pursuant to this
Agreement, the Company or its successors, legal representatives or assigns shall
notify Yissum, its successors, legal representatives and assigns, of any facts
known to it regarding said Joint Patents, testify in any legal proceeding, sign
all lawful papers, execute all divisional, continuing, reissue and foreign
applications, make all rightful oaths, and generally do everything possible to
assist Yissum, its successors, legal representatives and assigns, to obtain and
enforce proper protection, full ownership and rights of use for said Joint
Patents in all countries.         2.3 In the event the Company, its successors,
legal representatives or assigns fail to execute and deliver such documents and
instruments promptly upon Yissum’s request, Yissum is hereby authorized and
appointed attorney-in-fact of and for the Company to make, execute and deliver
any and all such documents and instruments.

 

3. Governing Law and Jurisdiction. The provisions of this Agreement and
everything concerning the relationship between the Parties in accordance with
this Agreement shall be governed by the laws of the State of Israel and
exclusive jurisdiction shall be granted to the appropriate courts in Jerusalem,
Israel.     4. Miscellaneous. This Agreement supersedes any prior understanding,
agreement, practice or contract, oral or written, between the Parties with
respect to the matters covered by this Agreement. This Agreement may not be
modified except by written instrument signed by all Parties hereto. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but which together shall constitute one and the same instrument. This
Agreement shall be binding upon the Parties’ heirs, executors, administrators,
successors, and assigns. The invalidity of any provision of this Agreement shall
not result in the invalidity of the entire Agreement.

 

AS WITNESS THE HANDS OF THE PARTIES:

 

Canna Powder Ltd,   Yissum Research Development Company 20 Raul Wallenberg, Tel
Aviv, Israel   of The Hebrew University of Jerusalem Ltd.       Hi-Tech Park,
Edmond J. Safra Campus,     Givat Ram, P.O.B 39135, Jerusalem 91390, Israel    
    By:                           By:                       Name:     Name:  
Title:     Title:   Date:      Date:  

 

23

 

